Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147608                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ANGELA M. SABATOS,                                                                                      David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 147608
                                                                    COA: 302644
                                                                    Alger CC: 2010-005008-NO
  CHERRYWOOD LODGE, INC.,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 9, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           t0129
                                                                               Clerk